Case: 21-1532    Document: 46    Page: 1   Filed: 03/09/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      APPLE INC.,
                       Appellant

                            v.

                MPH TECHNOLOGIES OY,
                         Appellee
                  ______________________

            2021-1532, 2021-1533, 2021-1534
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00823, IPR2019-00824, IPR2019-00826.
                  ______________________

                  Decided: March 9, 2022
                  ______________________

     JOSEPH R. PALMORE, Morrison & Foerster LLP, Wash-
 ington, DC, argued for appellant. Also represented by
 SETH W. LLOYD, BRIAN ROBERT MATSUI; LENA HUGHES;
 New York, NY; RICHARD HUNG, San Francisco, CA; BITA
 RAHEBI, Los Angeles, CA.

    BRIAN ERIK HAAN, Lee Sheikh Megley & Haan LLC,
 Chicago, IL, argued for appellee. Also represented by
 ASHLEY E. LAVALLEY, CHRISTOPHER LEE, RICHARD BURNS
 MEGLEY, JR.; JAMES CARMICHAEL, STEPHEN TERRY
 SCHREINER, Carmichael IP, PLLC, Tysons Corner, VA.
                 ______________________
Case: 21-1532    Document: 46      Page: 2    Filed: 03/09/2022




 2                        APPLE INC.   v. MPH TECHNOLOGIES OY




  Before MOORE, Chief Judge, PROST and TARANTO, Circuit
                        Judges.
 MOORE, Chief Judge.
     Apple appeals from three Patent Trial and Appeal
 Board inter partes review final written decisions collec-
 tively holding Apple failed to show claims 2, 4, 9, and 11 of
 U.S. Patent No. 9,712,494; claims 7–9 of U.S. Patent No.
 9,712,502; and claims 3, 5, 10, and 12–16 of U.S. Patent No.
 9,838,362 would have been obvious. For the following rea-
 sons, we affirm.
                        BACKGROUND
                               I
      The challenged patents share a written description and
 purport to improve secure messaging between arbitrary
 hosts (e.g., messaging across local area networks (LANs),
 private and public wide area networks (WANs), or the in-
 ternet) utilizing Internet Protocol (IP) security protocols.
 ’494 patent at 1:54–57; 7:38–45. 1 IP security protocols re-
 quire establishing a security association, id. at 2:39–49,
 that costs computation time and increases network la-
 tency, id. at 4:44–45. They are purportedly designed for
 static connections and, thus, not well suited for communi-
 cations with mobile computers, leading to poor quality of
 service for communication over wireless links. Id. at 4:39–
 43; 5:7–14. To solve these problems, systems commonly
 utilize an intermediate host that facilitates communication
 between a mobile terminal and its communication target
 (e.g., a security gateway). Id. at 5:15–6:14. These common
 solutions, however, heavily rely on a concept known as tun-
 neling. In tunneling, typically an entire data packet, in-
 cluding its outer header, is encapsulated and a new outer



     1   For simplicity, we cite to the ’494 patent.
Case: 21-1532      Document: 46    Page: 3   Filed: 03/09/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                       3



 header is added. Id. at 3:21–49. The use of tunneling in
 the known solutions can cause extra packet size overhead,
 or require the intermediate computer to decrypt the packet,
 which could cause potential security problems. Id. at 6:21–
 24.
     The patents disclose a method for secure forwarding of
 a message from a first computer to a second computer via
 an intermediate computer in a telecommunication network
 that purportedly avoids these disadvantages. Id. at Ab-
 stract; 6:28–31. Preferably, a first computer “processes [a]
 formed message using a security protocol and encapsulates
 the message at least in an outer IP header,” which is sent
 to an intermediate computer. Id. at 6:54–59. The interme-
 diate computer “matches the outer IP header address fields
 together with a unique identifier used by the security pro-
 tocol, and performs a translation of the outer addresses and
 the unique identity used by the security profile.” Id. at
 6:59–63. The translated packet is then sent to a second
 computer, which processes it using a standard security pro-
 tocol. This method does not use any “extra encapsulation
 overhead” typical of prior-art solutions. Id. at 6:65–67.
     The claims of the ’494 and ’362 patents cover the inter-
 mediate computer. Claim 1 of the ’494 patent is a repre-
 sentative independent claim for those patents:
    1. An intermediate computer for secure forwarding
    of messages in a telecommunication network, com-
    prising:
        an intermediate computer configured to
        connect to a telecommunication network;
        the intermediate computer configured to be
        assigned with a first network address in
        the telecommunication network;
        the intermediate computer configured to re-
        ceive from a mobile computer a secure mes-
        sage sent to the first network address
Case: 21-1532    Document: 46     Page: 4     Filed: 03/09/2022




 4                        APPLE INC.   v. MPH TECHNOLOGIES OY



        having an encrypted data payload of a mes-
        sage and a unique identity, the data pay-
        load encrypted with a cryptographic key
        derived from a key exchange protocol;
        the intermediate computer configured to
        read the unique identity from the secure
        message sent to the first network address;
        and
        the intermediate computer configured to
        access a translation table, to find a destina-
        tion address from the translation table us-
        ing the unique identity, and
        to securely forward the encrypted data pay-
        load to the destination address using a net-
        work address of the intermediate computer
        as a source address of a forwarded message
        containing the encrypted data payload
        wherein the intermediate computer does
        not have the cryptographic key to decrypt
        the encrypted data payload.
 (emphasis added).
      The ’502 patent claims the mobile computer that sends
 the secure message to the intermediate computer. Claim 1
 is a representative independent claim:
     1. A computer for sending secure messages, and for
     enabling secure forwarding of messages in a tele-
     communication network by an intermediate com-
     puter to a recipient computer, comprising:
        a computer configured to connect to a tele-
        communication network;
        the computer configured to be assigned
        with a network address in the telecommu-
        nication network, wherein the computer is
Case: 21-1532      Document: 46     Page: 5   Filed: 03/09/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                        5



         a mobile computer in that the address of
         the mobile computer changes;
         the computer configured to form a secure
         message by encrypting the data payload of
         a message and giving the message a unique
         identity and a destination address of an in-
         termediate computer, wherein the unique
         identity and the destination address are ca-
         pable of being used by the intermediate
         computer to find an address to a recipient
         computer;
         the computer configured to send the secure
         message to the intermediate computer for
         forwarding of the encrypted data payload
         to the recipient computer; and
         the computer configured to set up a secure
         connection using a key exchange protocol.
                               II
     MPH asserted claims of the challenged patents against
 Apple in the Northern District of California. Apple peti-
 tioned for inter partes review of each claim of the three pa-
 tents, relying primarily on a combination of Request for
 Comments 3104 (RFC3104) 2 and U.S. Patent No. 7,032,242
 (Grabelsky) (collectively, the combination). The Board held
 that Apple failed to show that several dependent claims of
 each patent would have been obvious in view of the combi-
 nation. Apple challenges each of these determinations. We
 have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).




     2   G. Montenegro & M. Borella, RSIP Support for
 End-to-end IPsec, Request for Comments 3104, The Inter-
 net Society (Oct. 2001).
Case: 21-1532    Document: 46      Page: 6    Filed: 03/09/2022




 6                        APPLE INC.   v. MPH TECHNOLOGIES OY



                         DISCUSSION
     We review claim construction de novo and any subsid-
 iary factual findings based on extrinsic evidence for sub-
 stantial evidence. Cisco Sys., Inc. v. Int’l Trade Comm’n,
 873 F.3d 1354, 1360 (Fed. Cir. 2017). Claim terms are gen-
 erally given their plain and ordinary meaning, which is the
 meaning one of ordinary skill in the art would ascribe to a
 term when read in the context of the claim, specification,
 and prosecution history. See Phillips v. AWH Corp., 415
 F.3d 1303, 1313–14 (Fed. Cir. 2005) (en banc). “There are
 only two exceptions to this general rule: 1) when a patentee
 sets out a definition and acts as his own lexicographer, or
 2) when the patentee disavows the full scope of a claim
 term either in the specification or during prosecution.”
 Thorner v. Sony Comput. Ent. Am. LLC, 669 F.3d 1362,
 1365 (Fed. Cir. 2012).
     We also review the Board’s legal conclusions of obvious-
 ness de novo and factual findings for substantial evidence.
 Personal Web Techs., LLC v. Apple, Inc., 848 F.3d 987, 991
 (Fed. Cir. 2017). “What a piece of prior art teaches presents
 a question of fact.” Ariosa Diagnostics v. Verinata Health,
 Inc., 805 F.3d 1359, 1364 (Fed. Cir. 2015).
                               I
     Dependent claim 11 of the ’494 patent and dependent
 claim 12 of the ’362 patent require that “the source address
 of the forwarded message is the same as the first network
 address.” The Board was not persuaded that RFC3104 dis-
 closes this limitation.
     RFC3104 discloses mechanisms for enabling IP secu-
 rity protocol communications using Realm Specific IP
 (RSIP). The document utilizes the following model topol-
 ogy:
Case: 21-1532      Document: 46    Page: 7   Filed: 03/09/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                       7




 J.A. 1187. In this model, an RSIP server examines a packet
 sent by Y destined for X. J.A. 1188. “X and Y belong to
 different address spaces A and B, respectively, and N is an
 [intermediate] RSIP server.” Id. N has two addresses: Na
 on address space A and Nb on address space B, which are
 different. Id. According to Apple, the message sent from Y
 to X is received by RSIP server N on the Nb interface and
 then must be sent to Na before being forwarded to X as
 shown in the diagram below:




 J.A. 249–50. In Apple’s view, because the intermediate
 computer sends the message from Nb to Na before forward-
 ing it to X, Na is both a first network address and the
 source address of the forwarded message. That the mes-
 sage was not sent directly to Na, Apple claims, is of no im-
 port given the claim language. The Board disagreed and
 found there was no record evidence that the mobile com-
 puter sent the message directly to Na. Apple Inc. v. MPH
Case: 21-1532     Document: 46     Page: 8     Filed: 03/09/2022




 8                         APPLE INC.   v. MPH TECHNOLOGIES OY



 Techs. Oy, No. IPR2019-00823, 2020 WL 6494243, at *22
 (P.T.A.B. Nov. 4, 2020). 3
      Apple argues the Board misconstrued the claims to re-
 quire that the mobile computer send the secure message
 directly to the intermediate computer. According to Apple,
 that construction is inconsistent with the phrase “interme-
 diate computer configured to receive from a mobile com-
 puter a secure message sent to the first network address”
 in claim 1 of the ’494 patent, upon which claim 11 depends. 4
 Under this passive language, Apple claims, the mobile com-
 puter need not send the message to the first network ad-
 dress so long as the message is sent there eventually.
 Opening Br. 27–31; Oral Arg. at 2:27–3:16. 5 We do not
 agree.
     The plain meaning of “intermediate computer config-
 ured to receive from a mobile computer a secure message
 sent to the first network address” requires the mobile com-
 puter to send the message to the first network address.
 The phrase identifies the sender (i.e., the mobile computer)
 and the destination (i.e., the first network address). The
 proximity of the concepts links them together, such that a
 natural reading of the phrase conveys the mobile computer
 sends the secure message to the first network address.
 That the claims use passive voice is of no import. The plain
 language establishes direct sending.



     3   The final written decision for the ’494 patent is
 nearly identical in several respects to that of the ’362 pa-
 tent. For simplicity, we cite to the final written decision of
 the ’494 patent.
     4   Claim 1 of the ’362 patent, upon which claim 12 de-
 pends, contains the same phrase, except it refers to a “sec-
 ond computer” instead of a “mobile computer.”
     5   Available at https://oralarguments.cafc.uscourts.
 gov/default.aspx?fl=21-1532_01142022.mp3.
Case: 21-1532      Document: 46     Page: 9   Filed: 03/09/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                         9



     The written description confirms this plain meaning.
 It describes how the mobile computer forms the secure
 message with “the destination address . . . of the interme-
 diate computer.” ’494 patent at 6:56–58 (emphasis added);
 accord id. at 11:32–33. The mobile computer then sends
 the message to that address. Id. at 6:58–63. There is no
 passthrough destination address in the intermediate com-
 puter that the secure message is sent to before the first des-
 tination address. Accordingly, like the claim language, the
 written description describes the secure message as sent
 from the mobile computer directly to the first destination
 address.
     Apple’s claim construction argument therefore fails.
 And Apple does not challenge the Board’s finding that
 RFC3104 does not disclose the limitation of claim 11 of the
 ’494 patent and claim 12 of the ’362 patent under the
 Board’s construction. Accordingly, we affirm the Board’s
 holding that Apple failed to show those claims would have
 been obvious.
                               II
     Dependent claim 4 of the ’494 patent is similar to claim
 5 of the ’362 patent and recites:
     4. The intermediate computer of claim 1, wherein
     the translation table includes two partitions, the
     first partition containing information fields related
     to the connection over which the secure message is
     sent to the first network address, the second parti-
     tion containing information fields related to the
     connection over which the forwarded encrypted
     data payload is sent to the destination address.
 (emphasis added).
     The Board interpreted “information fields” in this
 claim to require “two or more fields.” Apple, 2020 WL
 6494243, at *19. And because Apple’s obviousness argu-
 ment relied on Figure 21 of Grabelsky, which disclosed a
Case: 21-1532    Document: 46      Page: 10     Filed: 03/09/2022




 10                        APPLE INC.   v. MPH TECHNOLOGIES OY



 partition with only a single field, the Board found Apple
 failed to show the combination taught this limitation. Id.
 at *19–20. Moreover, the Board found Apple failed to show
 a motivation to modify the combination to use multiple
 fields. Id. at *20–21. Apple challenges this finding as well
 as the Board’s construction of information fields.
                               A
     On claim construction, Apple claims there is a pre-
 sumption that a plural term covers one or more items.
 Opening Br. 33. It suggests that patentees can overcome
 that presumption by using a word, like plurality, that
 clearly requires more than one item. Oral Arg. at 9:44–
 10:20. Apple misstates the law.
     In accordance with common English usage, we pre-
 sume a plural term refers to two or more items. See Leggett
 & Platt, Inc. v. Hickory Springs Mfg. Co., 285 F.3d 1353,
 1357 (Fed. Cir. 2002) (“[T]he claim recites ‘support wires’
 in the plural, thus requiring more than one welded ‘support
 wire.’”); cf. Dayco Prods. v. Total Containment, Inc., 258
 F.3d 1317, 1327–28 (Fed. Cir. 2001) (plurality “when used
 in a claim, refers to two or more items, absent some indica-
 tion to the contrary”). That presumption can be overcome
 when the broader context shows a different meaning ap-
 plies. See Versa Corp. v. Ag-Bag Int’l. Ltd., 392 F.3d 1325,
 1330 (Fed. Cir. 2004) (holding a plural term, in context, did
 not require more than one item). This is simply an appli-
 cation of the general rule that claim terms are usually
 given their plain and ordinary meaning. See Thorner, 669
 F.3d at 1365 (discussing exceptions to plain-and-ordinary
 meaning rule). 6



      6  Apple’s reliance on the statutory canon that “in the
 absence of the contrary indication . . . the singular includes
 the plural (and vice versa)” is misplaced. Opening Br. 33
 (quoting Antonin Scalia and Bryan A. Garner, Reading
Case: 21-1532      Document: 46    Page: 11    Filed: 03/09/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                        11



     Here, the term “information fields” is plural and, thus,
 presumably requires more than one field. Nothing in the
 phrase “partition containing information fields related to
 the connection” or surrounding claim language suggests
 otherwise. There is no indication, for example, that the use
 of the plural fields represents an effort to “achieve gram-
 matical consistency” with another term. In re Omneprazole
 Patent Lit., 84 F. App’x 76, 80 (Fed. Cir. 2003) (non-prece-
 dential). Nor is the term used to describe a function (e.g.,
 means for creating fields). See Versa Corp., 392 F.3d at
 1330 (holding “means for creating air channels” did not re-
 quire a supporting structure that made multiple channels).
     The written description also does not persuade us to
 depart from the presumption that “information fields” re-
 fers to two or more fields. For example, we see no express
 language indicating the plural should include the singular
 or broadly describing the invention as containing one or
 more fields. To be sure, there is nothing in the written de-
 scription providing any significance to using a plurality of
 information fields in a partition. However, absent any con-
 trary intrinsic evidence, the Board correctly held that fields
 referred to more than one field.
                               B
     On motivation to modify the combination to use more
 than one field, Apple faults the Board for rejecting its ex-
 pert’s testimony. Apple argues the Board abused its dis-
 cretion by applying the teaching, suggestion, or motivation



 Law: The Interpretation of Legal Texts 129 (2012)). The
 United States Code expressly states that “[i]n determining
 the meaning of any Act of Congress, unless the context in-
 dicates otherwise . . . words importing the plural include
 the singular . . . .” 1 U.S.C. § 1. In short, Congress made
 clear through statute that plural includes singular. There
 is no similar definition in this patent.
Case: 21-1532    Document: 46       Page: 12   Filed: 03/09/2022




 12                       APPLE INC.   v. MPH TECHNOLOGIES OY



 test rejected in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398
 (2007). We see no such error in the Board’s analysis.
     The Board examined both the initial and the supple-
 mental declarations of Apple’s expert. It found that testi-
 mony was conclusory and was, as a whole, improperly
 guided by hindsight. Apple, 2020 WL 6494243, at *21. The
 Board emphasized how Apple’s expert used the phrases
 “would naturally have included”; “it would be logical”; and
 “could be, and most logically would be.” Id. It also found
 that there was no factual support underlying the expert
 testimony. Id. The Board determined that the testimony
 amounted to an argument about “what could be combined”
 and a conclusory statement that the combination would
 have been obvious. Apple, 2020 WL 6494243, at *21.
     The Board was free to reject Apple’s expert’s testimony
 based on a lack of factual support. See TQ Delta, LLC v.
 CISCO Sys., Inc., 942 F.3d 1352, 1362 (Fed. Cir. 2019) (re-
 versing obviousness determination when expert’s testi-
 mony was “[u]ntethered to any supporting evidence” and,
 thus, could not support the Board’s findings). Likewise, it
 was free to disregard the testimony for failure to provide
 “any meaningful explanation for why [a skilled artisan]
 would be motivated to combine these references at the time
 of this invention.” InTouch Techs., Inc. v. VGO Commc’ns,
 Inc., 751 F.3d 1327, 1352 (Fed. Cir. 2014). We see no use
 or endorsement of an erroneous obviousness standard in
 the Board’s analysis. Nor can we reweigh evidence on ap-
 peal. See In re Warsaw Orthopedic, Inc., 832 F.3d 1327,
 1334 (Fed. Cir. 2016). Accordingly, we decline to disturb
 the Board’s findings, which are supported by substantial
 evidence.
                              III
     Claim 2 of the ’494 patent and claim 3 of the ’362 patent
 recite:
Case: 21-1532      Document: 46   Page: 13   Filed: 03/09/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                       13



     The intermediate computer of claim 1, wherein the
     intermediate computer is further configured to sub-
     stitute the unique identity read from the secure
     message with another unique identity prior to for-
     warding the encrypted data payload.
 (emphasis added).
     The Board construed the word substitute to require
 “changing or modifying, not merely adding to.” Apple, 2020
 WL 6494243, at *10.          Because it determined that
 RFC3104—which Apple relied on for this limitation—
 merely involved “adding to” the unique identity, the Board
 found Apple had failed to show RFC3104 taught this limi-
 tation. Id. at *18. It also found that Apple failed to show
 a skilled artisan would have been motivated to modify the
 combination to arrive at the claimed invention. Id. at *19.
     Apple argues the undisputed evidence shows the com-
 bination taught an intermediate computer “configured to
 substitute the unique identity” as required by claim 2 of
 the ’494 patent and claim 3 of the ’362 patent. Opening Br.
 43–46. The parties agree RFC3104 taught tunneling,
 which involves adding a new outer IP header to an encap-
 sulated data packet. To Apple, this means RFC3104 “sub-
 stitute[s] the unique identity,” so the Board’s contrary
 finding is unsupported by substantial evidence.
     The Board’s uncontested claim construction of substi-
 tute disposes of Apple’s challenge. The Board expressly ad-
 dressed Apple’s nearly identical argument from the
 hearing that “adding the header is the same as replacing
 the header because at the end of the day you have a differ-
 ent header than what you had before, a completely differ-
 ent header.” J.A. 640. The Board disagreed with Apple
 and construed substitute to mean “changing, replacing, or
 modifying, not merely adding,” and observed that this con-
 struction disposed of Apple’s position. Apple, 2020 WL
 6494243, at *10. Apple did not appeal that construction,
 and we also have no reason to doubt it, as the written
Case: 21-1532    Document: 46     Page: 14     Filed: 03/09/2022




 14                       APPLE INC.   v. MPH TECHNOLOGIES OY



 description disparages prior art solutions utilizing tunnel-
 ing. See ’494 patent at 5:15–50; 6:21–34. In view of the
 unchallenged construction, substantial evidence supports
 the Board’s finding that RFC3104’s disclosure of adding a
 new header does not satisfy the substitution required by
 the claims.
     Moreover, substantial evidence supports the Board’s
 finding that Apple failed to show a motivation to modify the
 prior art combination to include substitution. Apple, 2020
 WL 6494243, at *19. Apple relied solely on its expert’s con-
 trary testimony, which the Board properly disregarded as
 conclusory. Id.
                             IV
     Claim 9 of the ’494 patent is similar to claim 10 of the
 ’362 patent and recites:
      9. The intermediate computer of claim 1, wherein
      the intermediate computer is configured to modify
      the translation table entry address fields in re-
      sponse to a signaling message sent from the mobile
      computer when the mobile computer changes its
      address such that the intermediate computer can
      know that the address of the mobile computer is
      changed.
 (emphasis added).
      Apple argued that establishing a secure authorization
 in RFC3104 includes creating a new table entry address
 field as required by the claim. Apple, 2020 WL 6494243, at
 *21. The Board disagreed, reasoning that “modify[ing] the
 translation table entry address fields” requires having ex-
 isting address fields when the mobile computer changes its
 address. J.A. 51. Accordingly, it found Apple failed to show
 the combination taught this limitation.
     Apple now argues the “configured to modify the trans-
 lation table entry address fields” limitation is purely
Case: 21-1532      Document: 46    Page: 15     Filed: 03/09/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                         15



 functional and, thus, covers any embodiment that results
 in a table with different address fields, including new ad-
 dress fields. We do not agree.
     As the Board held, the plain meaning of “modify[ing]
 the translation table entry address fields” requires having
 existing address fields in the translation table to modify.
 The surrounding language showing the modification occurs
 “when the mobile computer changes its address such that
 the intermediate computer can know that the address of
 the mobile computer is changed” further supports the ex-
 istence of an address field prior to modification. Accord-
 ingly, the limitation does not merely claim a result; it
 recites an operation of the intermediate computer that re-
 quires an existing address field. 7
                               V
    Claim 13 of the ’362 patent, on which claims 14–16 de-
 pend, recites:
     13. The intermediate computer of claim 1, wherein
     the intermediate computer is configured to receive
     a request to update the mapping with a new ad-
     dress of the first computer.
     Apple relied on its reasoning as to claim 10 of the ’362
 patent to show that the proposed combination taught this
 limitation. The Board likewise relied on the deficiencies it
 identified for claim 10 of the ’362 patent to find Apple failed
 to show the combination taught this claim without any ad-
 ditional analysis. Apple v. MPH Techs. Oy, No. IPR2019-
 00826, 2020 WL 6494252, at *13 (P.T.A.B. Nov. 4, 2020).
 Apple argues this explanation is inadequate because the
 Board’s claim-10 analysis focuses on a different limitation:



     7  Because we reject Apple’s claim construction, we
 need not address its substantial evidence challenge that
 depends on that construction.
Case: 21-1532     Document: 46     Page: 16     Filed: 03/09/2022




 16                        APPLE INC.   v. MPH TECHNOLOGIES OY



 the requirement to “modify the translation table entry ad-
 dress fields.”
      The Board’s analysis adequately disposed of Apple’s
 challenge. Certainly, the Board’s analysis focused on the
 plain meaning of “modify” and its implicit requirement that
 the objects of modification (i.e., address fields) already ex-
 ist. But the Board placed the same requirement on the
 term update in its analysis: “the plain meaning of ‘updates,’
 requires an existing entry and existing address fields.”
 J.A. 129. Accordingly, the Board’s reliance on its analysis
 of claim 10 explains its disposition of claim 13 and associ-
 ated dependent claims; Apple failed to show the combina-
 tion taught an intermediate computer that updates an
 existing mapping. We, therefore, see no error in the
 Board’s analysis.
                              VI
    Claim 7 of the ’502 patent, on which claims 8 and 9 de-
 pend, recites:
      7. The computer of claim 1, wherein the computer
      is configured to send a signaling message to the in-
      termediate computer when the computer changes
      its address such that the intermediate computer
      can know that the address of the computer is
      changed.
 RFC3104 disclosed an ASSIGN_REQUEST_RSIPSEC
 message that requests an IP address assignment. Apple
 argued that, when a computer moves to a new address, the
 computer uses this message as part of establishing a secure
 connection and, in the process, the intermediate computer
 knows the address has been changed. J.A. 5034–36. The
 Board found that the message was not used to signal ad-
 dress changes. Apple Inc. v. MPH Techs. Oy, No. IPR2019-
 00824, 2020 WL 6494246, at *16 (P.T.A.B. Nov. 4, 2020).
 Accordingly, it found Apple failed to show that the
Case: 21-1532      Document: 46    Page: 17    Filed: 03/09/2022




 APPLE INC.   v. MPH TECHNOLOGIES OY                        17



 intermediate computer knows that the address is changed,
 as required by the claim language.
     Apple reprises its arguments, which the Board re-
 jected. Claims 7–9 of the ’502 patent require a computer to
 send a message to the intermediate computer “such that
 the intermediate computer can know that the address of
 the computer is changed.” Apple claims that RFC3104’s
 use of an ASSIGN_REQUEST_RSIPSEC message in estab-
 lishing a secure authorization necessarily satisfies this lim-
 itation because the mobile computer must communicate
 the new address. However, the Board’s contrary finding is
 supported by substantial evidence, including MPH’s expert
 testimony and RFC3104 itself. 8
     MPH’s expert testified that a skilled artisan would not
 have understood the relevant disclosure in RFC3104 to
 teach any signal address changes. J.A. 8400. Indeed, as
 the Board found, the relevant disclosure in RFC3104 re-
 lates to establishing an RSIP-IPSec session, not to signal
 address changes. Apple, 2020 WL 6494246, at *16–17.
 And we see no reason why the Board was required to
 equate communicating a new address and signaling an ad-
 dress change. Accordingly, substantial evidence supports
 the Board’s finding.
                         CONCLUSION
     For the foregoing reasons, we affirm the Board’s final
 written decisions holding that claims 2, 4, 9, and 11 of the
 ’494 patent; claims 7–9 of the ’502 patent; and claims 3, 5,


     8   Though framed as a claim construction issue, Ap-
 ple does not dispute that the limitation requires the inter-
 mediate computer to know the address is changed, and we
 see no error in that construction. The Board found
 RFC3104 failed to meet this requirement. Accordingly, we
 treat Apple’s argument as a substantial evidence chal-
 lenge.
Case: 21-1532    Document: 46   Page: 18      Filed: 03/09/2022




 18                      APPLE INC.   v. MPH TECHNOLOGIES OY



 10, and 12–16 of the ’362 patent would not have been obvi-
 ous.
                       AFFIRMED
                          COSTS
 Costs to MPH.